ORDER
PER CURIAM.
The Court, under an order dated August 26, 2003, placed the above case on the inactive status docket as a result of an automatic stay of proceedings in this Court imposed pursuant to the provisions of the Bankruptcy Statute, 11 U.S.C., Sec. 362(a).
In accordance with the aforesaid order the parties, with the approval of the bankruptcy court, have notified the Court that they now agree that the appeal “... may be litigated to a conclusion.”
NOW, THEREFORE, it is this 26th day of July, 2004,
*83ORDERED, by the Court of Appeals of Maryland, that, for the purpose of resuming appellate proceedings, the case is removed from the inactive status docket and is reinstated on the regular docket (No. 75, September Term, 2000), and it is further
ORDERED that the judgment of the Circuit Court for Baltimore City be, and it is hereby, vacated, and the case is remanded to the Circuit Court for Baltimore City with directions to vacate the decision of the Maryland Tax Court and to remand the case to the Maryland Tax Court for reconsideration in light of Comptroller v. SYL and Comptroller v. Crown Cork and Seal Company, 375 Md. 78, 825 A.2d 399, cert. denied, — U.S.—, 124 S.Ct. 478, 157 L.Ed.2d 375 (2003), and — U.S.—, 124 S.Ct. 961, 157 L.Ed.2d 795 (2003), and any other issues which the parties may raise. Costs to abide the result.